FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                        Sep 12 2012, 9:55 am
any court except for the purpose of
establishing the defense of res judicata,
                                                                    CLERK
collateral estoppel, or the law of the case.                      of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

ELIZABETH A. GABIG                                 GREGORY F. ZOELLER
Indianapolis, Indiana                              Attorney General of Indiana

                                                   JOSEPH Y. HO
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

ETHEL S. TAYLOR,                                   )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )        No. 49A02-1201-CR-19
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Carol J. Orbison, Judge
                         The Honorable Amy J. Barbar, Magistrate
                            Cause No. 49G22-1109-FB-63439



                                       September 12, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BRADFORD, Judge
      Appellant-Defendant Ethel S. Taylor appeals her conviction for Class C felony

battery.1 Specifically, Taylor contends that the evidence is insufficient to support her

conviction because the State failed to prove that she had the necessary mens rea to commit

Class C felony battery. We affirm.

                          FACTS AND PROCEDURAL HISTORY

      During the fall of 2011, Taylor and Cecil Miller were involved in a romantic

relationship. On the evening of September 5, 2011, Taylor, Miller, and Miller’s long-time

friend, Daniel Ivy, were celebrating Labor Day with Taylor’s daughter, Barbara Taylor, at

Barbara’s home. While the group enjoyed food and alcoholic beverages together, Barbara

and Ivy began dancing. At some point, Miller upset Taylor by jokingly asking Barbara for a

“lap dance.”     Tr. p. 46.     Upon hearing Miller’s request, Taylor became angry and

“backhanded” Miller. Tr. p. 84. Shortly thereafter, Taylor left Barbara’s home.

      A few hours later, Taylor returned to Barbara’s home. Barbara and Ivy were inside

the home when Taylor returned. Taylor confronted Miller about his lap dance comment. A

few moments later, Barbara and Ivy heard Miller exclaim “Aaah.” Tr. p. 104. Upon coming

to check on Taylor and Miller, Barbara and Ivy saw that Miller was bleeding from the neck

and that Taylor was standing near Miller, holding a knife. One of Barbara’s neighbors,

Walter Thompson, also heard screaming coming from Barbara’s home, and, upon coming to

investigate the cause of the commotion, saw Miller bleeding from the neck and Taylor

standing nearby holding a knife. Thompson then grabbed Taylor’s wrist and made her drop


      1
          Ind. Code § 35-42-2-1 (2011).
                                             2
the knife. Barbara called 911 and reported the incident. When officers from the Indianapolis

Metropolitan Police Department arrived, Taylor was taken into custody and Miller was

transported to a local hospital for treatment for his injuries.

       Upon taking Taylor into custody, the officers read Taylor her Miranda2 rights. Taylor

was subsequently transported from the scene and interviewed by Detective Tiffany Woods.

Before questioning Taylor, Detective Woods again read Taylor her Miranda rights. Taylor

signed a waiver of her Miranda rights, at which time Detective Woods proceeded to question

Taylor about the events that took place at Barbara’s home. Taylor told Detective Woods that

she and Miller had been arguing. During this argument, Taylor “swung” the knife she was

holding at Miller and “cut [Miller] with the knife.” Tr. p. 84. Taylor told Detective Woods

that she was angry at Miller, that she meant to cut him, and that “she should have just killed

him.” Tr. p. 86. Taylor also indicated that she did not care that she had cut Miller.

       On September 8, 2011, the State charged Taylor with one count of Class B felony

aggravated battery. On November 9, 2011, the State amended the charging information to

include two counts of Class C felony battery. These additional counts alleged that Taylor

committed battery by means of a deadly weapon, i.e., a knife, and that the battery caused

serious bodily injury to Miller. Taylor waived her right to a jury trial.

       The trial court conducted a bench trial on November 28, 2011, at the conclusion of

which the trial court found Taylor not guilty of the Class B felony aggravated battery charge

and guilty of one count of Class C felony battery. The trial court did not enter a judgment of


       2
           See Miranda v. Arizona, 384 U.S. 436 (1966).
                                                   3
conviction on the remaining Class C felony battery charge, finding that it merged with the

other Class C felony battery charge. On December 13, 2011, the trial court sentenced Taylor

to a term of three years of incarceration, with 198 days to be served in the Department of

Correction and 532 days to be served on home detention, followed by one year of probation.

This appeal follows.

                             DISCUSSION AND DECISION

       Taylor contends that the evidence is insufficient to support her conviction for Class C

felony battery. Specifically, Taylor claims that the evidence is insufficient to prove that she

acted knowingly when she swung her knife at and cut Miller.

       When reviewing the sufficiency of the evidence to support a conviction,
       appellate courts must consider only the probative evidence and reasonable
       inferences supporting the verdict. It is the fact-finder’s role, not that of
       appellate courts, to assess witness credibility and weigh the evidence to
       determine whether it is sufficient to support a conviction.… The evidence is
       sufficient if an inference may reasonably be drawn from it to support the
       verdict.

Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (citations, emphasis, and quotations

omitted). Inconsistencies in witness testimony go to the weight and credibility of the

testimony, “the resolution of which is within the province of the trier of fact.” Jordan v.

State, 656 N.E.2d 816, 818 (Ind. 1995). Upon review, appellate courts do not reweigh the

evidence or assess the credibility of the witnesses. Stewart v. State, 768 N.E.2d 433, 435

(Ind. 2002).

       In order to convict Taylor of Class C felony battery, the State was required to prove

that she knowingly or intentionally touched Miller in a rude, insolent, or angry manner by

                                              4
means of a deadly weapon or in a manner causing serious bodily injury to Miller. Indiana

Code § 35-42-2-1(a)(3). “A person engages in conduct ‘knowingly’ if, when [s]he engages

in the conduct, [s]he is aware of a high probability that [s]he is doing so.” Indiana Code §

35-41-2-2(b) (2011). “A person engages in conduct ‘intentionally’ if, when [s]he engages in

the conduct, it is [her] conscious objective to do so.” Indiana Code § 35-41-2-2(a). The trial

court, acting as the trier of fact, may resort to reasonable inferences based on examination of

the surrounding circumstances to determine the existence of the requisite intent. White v.

State, 772 N.E.2d 408, 413 (Ind. 2002). Furthermore, “the requisite intent may be presumed

from the voluntary commission of the act.” Mishler v. State, 660 N.E.2d 343, 348 (Ind. Ct.

App. 1996).

         Here, Taylor was charged with and convicted of Class C felony battery. Taylor does

not challenge the sufficiency of the evidence to prove that she touched Miller in a rude,

insolent, or angry manner by means of a deadly weapon. Instead, Taylor argues that the

evidence is insufficient to prove that she did so “knowingly” or “intentionally.” We cannot

agree.

         The record demonstrates that after waiving her Miranda rights, Taylor told Detective

Woods that she and Miller had been arguing. During this argument, Taylor “swung” the

knife she was holding at Miller and “cut [Miller] with the knife.” Tr. p. 84. Taylor told

Detective Woods that she was angry at Miller, that she meant to cut him, and that “she should

have just killed him.” Tr. p. 86. Taylor also indicated that she did not care that she had cut

Miller. Based on this evidence, the trial court could reasonably infer that Taylor acted

                                              5
knowingly, if not intentionally, when she swung her knife at and cut Miller. See White, 772

N.E.2d at 413; Mishler, 660 N.E.2d at 348. As such, we conclude that the evidence is

sufficient to sustain Taylor’s conviction for Class C felony battery. Taylor’s argument to the

contrary effectively amounts to an invitation for this court to reweigh the evidence, which,

again, we will not do. See Stewart, 768 N.E.2d at 435.

       The judgment of the trial court is affirmed.

ROBB, C.J., and BAKER, J., concur.




                                              6